                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    CHARLIE CONNER,                             )
                                                )
                Plaintiff,                      )
                                                )   Case No: 1:19-cv-00846
         v.                                     )
                                                )
    THE BOARD OF TRUSTEES FOR THE               )   Hon. Manish S. Shah
    UNIVERSITY OF ILLINOIS                      )
                                                )
                Defendant.                      )

     MOTION TO COMPEL PLAINTIFF’S RESPONSE TO DISCOVERY REQUESTS
        Defendant, The Board of Trustees of the University of Illinois (the “Board”) moves to

compel Plaintiff, Charlie Conner (“Conner”) to (1) answer the Board’s Interrogatories Nos. 14, 19

and 20, Request for Admission No. 5, and Request for Production 14, pursuant to Federal Rules

of Civil Procedure (“FRCP”) 36(a)(6), 37(a)(3)(B)(i), (iii)–(iv), and (2) Order Conner to answer

upcoming deposition questions related to Conner’s alleged economic damages and emotional

harm.

                                       INTRODUCTION
        Conner has refused to answer the Board’s discovery requests intended to determine the

basis of Conner’s alleged economic and emotional-distress damages resulting from the acts and

omissions purportedly underlying his disparate treatment and retaliation claims.1 (Doc. 9, ¶¶ 1,

110–11.) The Board seeks information related to: (1) Conner’s gambling, which he claims is an

“emotional injur[y]” resulting from the Board’s acts and omissions, (Ex. 1, Resp. to Interrog. 15;

Ex. 2, Interrogs., 19-20; Ex. 3, Req. for Admis. 5); (2) his medical records related to his alleged



1
     Most of these requests have been pending since before Conner retained new counsel in
     December 2019
emotional distress, (Ex. 1, Interrog. 14); and (3) his 2019 tax returns—the only returns from the

past five years that he has failed to produce, (Ex. 4, Req. for Prod. 14). Conner has objected to

answering the discovery arguing that the requests are irrelevant, overbroad, and “prejudicial.”

Conner’s objections are baseless as each disputed request seeks information related to the nature

and extent of Conner’s alleged damages. The Board also seeks an Order requiring that Conner

answer its questions on these topics during his upcoming deposition, noticed for March 2, 2021.

The undersigned counsel would not typically make such a preemptive request, but Conner’s

counsel informed the Board’s counsel of his intent to object and instruct Conner not to answer any

questions regarding Conner’s admitted gambling.

       The Board has repeatedly sought to resolve these disputes with Conner to no avail. (Exs. 5,

6, 7, 8.) Having been unsuccessful, the Board moves this Court to compel Conner to answer the

Board’s discovery requests and Order that Conner be required to answer questions related to his

admitted gambling during his upcoming deposition.

                                  FACTUAL BACKGROUND
       Conner alleged disparate treatment and retaliation claims against the Board under Title VII

of the Civil Rights Act of 1964, 42 U.S.C. 2000e, et seq., and the Illinois Civil Rights Act of 2003,

740 ILCS 23/5. (Doc. 9, ¶ 1.) He claims that as a result of the Board’s acts and omissions he has

sustained damages in the form of emotional distress and lost wages. (Id. at ¶¶ 110–11.) The Board

has sought several categories of information in discovery related to Conner’s alleged emotional

distress and lost wages. In its first set of requests, the Board sought Conner’s tax returns:

       Request for Production 14: All complete federal and state income tax returns, for
       plaintiff and all supporting documents and attachments including 1099 and W-2




                                                  2
       forms and documents itemizing charitable deductions for donated services attached
       to the returns from 2012 to present.2

(Ex. 4, Req. for Prod. 14.) Conner has yet to produce his 2019 tax return. (Ex. 4, Resp. to Req. for

Prod. 14.)

       Second, the Board sought information identifying Conner’s medical treaters and medical

records related to his alleged emotional distress:

       Interrogatory 14: Identify and provide addresses and dates of treatment for and all
       hospitals, medical clinics, outpatient care centers, urgent care centers, pain clinics,
       and also list all physicians, counselors, or therapists Plaintiff has seen in the past
       10 years for medical care.

       Interrogatory 15: Identify and describe any psychiatric, psychological and/or
       emotional injuries you claim in the Amended Complaint as a result of the acts
       and/or omissions by the [Board] or any physical injuries relating therefrom . . . .

(Ex. 1, Interrogs. 14-15). Conner objected, arguing that the information sought by Interrogatory 14

is “not relevant” and “overly broad and not proportionate to the needs of this case because such

requests require an exhaustive review of all potentially responsive information, which exceeds the

scope of permissible discovery under Fed. R. Civ. P. 26.” (Ex. 1, Resp. to Interrog. 14.)

Nevertheless, Conner answered to Interrogatory 15, stating that “[h]e started gambling three to

four days per week because that is the only way he could find peace from the constant rumination

about his work environment.” (Ex. 1, Resp. to Interrog. 15.) Conner identified his gambling as

either an “emotional injur[y]” or manifestation thereof. (Ex. 1, Interrog. 15.)

       The Board sought additional information regarding Conner’s gambling in its second set of

interrogatories:

       Interrogatory 18: Identify all establishments where you have gambled or placed a
       wager of any kind since January 1, 2016, including, but not limited to state-

2
    In communications between counsel for Conner and the Board, Request for Production 14 is
    misnumbered as Request for Production 16. (Exs. 5, 6.) The Board later limited this request to
    encompass the period from January 1, 2015 to present. (Ex. 6)

                                                 3
       sanctioned lotteries, casinos, riverboats, horse tracks, dog tracks, off-track betting
       locations, sports betting locations, and online/virtual gambling establishments.

(Ex. 9, Interrog. 18.) Conner responded that he had gambled at: (1) Caesars Entertainment,

Horseshoe, Hammond, IN; (2) Caesars Entertainment, Caesars, Las Vegas, NV; (3) Caesars

Entertainment, Harrah’s, Gulf Coast, MS; (4) Caesars Entertainment, Harrah’s, Las Vegas, NV;

(5) Caesars Entertainment, Harrah’s, Joliet, IL; and (6) Four Winds Casino, New Buffalo, MI. (Id.,

Resp. to Interrog. 18.)

       In its most recent set discovery requests, the Board requested more refined information

regarding Conner’s gambling:

       Interrogatory 19: Identify all amounts that you have won and lost while gambling
       from January 1, 2016, to present, at the following establishments that you admitted
       gambling in response to in Interrogatory Number 18:

               • Caesars Entertainment, Horseshoe, Hammond, Indiana
               • Caesars Entertainment, Caesars, Las Vegas, Nevada
               • Caesars Entertainment, Harrah’s, Gulf Coast, Mississippi
               • Caesars Entertainment, Harrah’s, Las Vegas, Nevada
               • Caesars Entertainment, Harrah’s, Joliet, Illinois
               • Four Winds Casino, New Buffalo, Michigan”

       Interrogatory 20: Identify every establishment where you have gambled or placed
       a wager of any kind since January 1, 2016, and the amounts that you have won and
       lost. This request includes, but not limited to, state-sanctioned lotteries, casinos,
       riverboats, horse tracks, dog tracks, off-track betting locations, and online/virtual
       gambling establishments.

(Ex. 2, Interrogs. 19–20.)

       Request for Admission 5: Admit that You have lost thousands of dollars gambling
       in casinos between 2016 and 2019.

(Ex. 3, Req. for Admis. 5.)

       For the first time Conner refused to answer discovery regarding his gambling. Conner

failed to answer Interrogatory 19, and he objected to answering Interrogatory 20 and Request for

Admission No. 5 arguing that the requests “seek[] information that is no[t] relevant and outside


                                                 4
the scope of this litigation” and that “the information sought by the [University] is highly

prejudicial.” (Ex. 10, Resp. to Interrog. 20; Ex. 3, Resp. to Req. for Admis. 5.) Conner’s counsel

has since indicated in a telephone conference with the Board’s counsel that he will not

allow Conner to answer questions related to his gambling in his upcoming deposition on the same

grounds. (Ex. 7.) The Board now moves the Court to compel Conner to (1) answer Interrogatories

14, 19 and 20 and Request for Admission 5, Request for Production 14, and (2) order Conner to

answer gambling-related questions during his upcoming deposition.

                                          ARGUMENT
       A party may “obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case [] .” Fed. R. Civ. P. 26(b)(1);

Kodish v. Oakbrook Terrace Fire Protection Dist., 235 F.R.D. 447, 450 (N.D. Ill. 2006)

(“Requests for discovery are relevant if there is any possibility that the information sought may be

relevant to the subject matter of the action.”) (emphasis added). If the responding party provides

an “evasive or incomplete . . . response” or fails to respond entirely, the party seeking discovery

may “move for an order compelling an answer.” Fed. R. Civ. P. 37(a)(3)(B)(i), (iii)–(iv), 37(a)(4)

(depositions, interrogatories, requests for production); see also Fed. R. Civ. P. 36(a)(6) (requests

for admission).

       The Court has repeatedly noted that “[c]ourts commonly look unfavorably upon significant

restrictions placed upon the discovery process” and “[t]he burden rests upon the objecting party to

show why a particular discovery request is improper.” Kodish, 235 F.R.D. at 450 (citing Rubin v.

Islamic Rep. of Iran, 349 F. Supp. 2d 1108, 1111 (N.D. Ill. 2004)). A responding party cannot

satisfy that burden by “a reflexive invocation of the same baseless, often abused litany that the

requested discovery is vague, ambiguous, overly broad, unduly burdensome or that it is neither

relevant nor reasonably calculated to lead to the discovery of admissible evidence.” Burkybile v.

                                                 5
Mitsubishi Motors Corp., No. 04-C-4932, 2006 U.S. Dist LEXIS 57892, *20 (N.D. Ill. Aug. 2,

2006) (quoting Swift v. First USA Bank, No. 98-8238, 1999 U.S. Dist. LEXIS 19474, *18 (N.D.

Ill. Dec. 15, 1999)).

       Conner’s answers (or lack thereof) to the Board’s Interrogatories 14, 19, and 20, Request

for Production 14, and Request for Admission 5, as well as Conner’s counsel’s assertion that he

will not allow Conner to testify about relevant questions seeking non-privileged responses in his

upcoming deposition are the type of evasive or incomplete responses that Rules 36(a)(6) and 37(a)

were designed to address. The Court should compel Conner to respond to the Board’s discovery

requests seeking information regarding Conner’s gambling, claimed emotional harm, and tax

returns because they are relevant to his emotional-distress and economic damages.

I.     The Board’s Inquiries Regarding Conner’s Gambling Pertain to Conner’s Claims of
       Emotional Harm.
       Conner’s admitted gambling is relevant to claims and damages for emotional harm, and he

should be required to answer discovery and deposition questions regarding his gambling.

       A.      Conner’s Gambling is Relevant to his Alleged Emotional Distress Damages.
       It is well-established in this Circuit that “[a] party cannot inject his or her psychological

treatment, conditions, or symptoms into a case and expect to be able to prevent discovery of

information relevant to those issues.” Santelli v. Electro-Motive, 188 F.R.D. 306, 309, (N.D. Ill.

1999); Doe v. Oberweis Dairy, 454 F.3d 704, 718 (7th Cir. 2006) (“If a plaintiff by seeking

damages for emotional distress places his or her psychological state in issue, the defendant is

entitled to discover any record of that state.”) Conner injected gambling into this case by admitting

that “[h]e started gambling three to four days per week because that was the only way he could

find peace from the constant rumination about his work environment” in response to the Board’s

request for him to identify the emotional injuries he alleged in the Complaint. (Ex. 1, Interrog. 15,


                                                 6
Resp. to Interrog. 15.) Yet, he now objects that Interrogatories 19 and 20 and Request for

Admission 5, which seek information regarding the nature and extent of his gambling (e.g., the

amount of money his has won and lost, and the frequency with which he gambles), are irrelevant.

(Ex. 10, Resp. to Interrog. 20; Ex. 3, Resp. to Req. for Admis. 5.) These Interrogatories are logical

inquiries based on Conner’s prior admission.

       This Court addressed a similar situation in Raymond v. Ameritech Corp., No. 03 C 4509,

2004 U.S. Dist. LEXIS 8083 (N.D. Ill. May 7, 2004). There, the plaintiff sued her former employer

for disparate treatment, which caused her to suffer emotional distress. Id. at *2. During her

deposition, she revealed that she was struggling with financial problems due in part to her gambling

debts. Id. at *8–9. The court held that “[w]hether the [plaintiff]’s financial problems, including

gambling debts, contributed to [her] damages [wa]s clearly an issue that [the defendant] should be

allowed to explore.” Id. at *9–10. Here, Conner’s gambling is even more relevant to damages

because it is not only a possible source of emotional distress, but a manifestation of emotional

distress in itself. (Ex. 1, Resp. to Interrog. 15.) As in Raymond, this Court should compel Conner

to answer Interrogatories 19 and 20 and Request for Admission 5. (Ex. 2, Interrogs. 19, 20; Ex. 3,

Req. for Admis. 5.)

       B.      Conner Has No Basis to Refuse to Answer Deposition Questions Regarding
               His Gambling.
       Federal Rule of Civil Procedure 30(c)(2) requires that objections in depositions be “stated

concisely in a nonargumentative and nonsuggestive manner” and a “person may instruct a

deponent not to answer only when necessary to preserve a privilege, to enforce a limitation ordered

by the court, or to present a motion under Rule 30(d)(3)” to terminate or limit the scope of the

deposition. Despite the nonexistence or even claim of such a privilege or limitation, Conner’s

counsel has threatened to prevent his client from responding to questions related to Conner’s


                                                 7
gambling during Conner’s upcoming deposition, noticed for March 2, 2021. (Ex. 7.) Furthermore,

as discussed above, there is no valid basis for the Court to impose such a limitation during

discovery because Conner’s gambling is relevant to his alleged emotional-distress damages. See

supra 6–7. The Court should therefore compel Conner to answer any questions in his deposition

related to his gambling.

II.     The Court Should Compel Conner to Answer Interrogatories and Produce Medical
        Records Regarding His Damages for Emotional Harm.
        The Board seeks medical records and identification of treating physicians related to

Conner’s alleged emotional distress damages. (Doc. 9, ¶ 110; Ex. 1, Interrog. 14.) Conner alleges

that he suffered certain emotional injuries—including his gambling—that impacted him in various

ways as a result of the discrimination he purportedly experienced during his employment. (Ex. 1,

Resp. to Interrog. 15.) Therefore, his medical records concerning his physical condition and

emotional state are relevant to his damages claim. To the extent Conner argues his medical records

are privileged and therefore not discoverable under Federal Rule of Civil Procedure 26(b)(1), that

is incorrect. (Ex. 1, Resp. to Interrog. 14.) The Seventh Circuit has expressly held that HIPAA does

not create a physician-patient or medical records privilege. U.S. v. Bek, 493 F.3d 790, 802 (7th Cir.

2007). And “although there is a psychotherapist-patient privilege in federal cases, . . . that privilege

is not absolute. If a plaintiff by seeking damages for emotional distress places his or her

psychological state in issue, the defendant is entitled to discover any records of that state.” Doe v.

Oberweis Dairy, 456 F.3d 704, 718 (7th Cir. 2006); Taylor v. City of Chicago, No. 14 C 737, 2016

U.S. Dist. LEXIS 62620, *14, 30 (N.D. Ill. May 2, 2016) (a plaintiff waives the psychotherapist-

patient privilege “whenever emotional distress damages of any kind are sought”). Accordingly,

Conner’s medical records are discoverable, and this Court should compel their production.




                                                   8
III.   The Court Should Compel Conner to Produce His 2019 Tax Returns.
       Request for Production 14 requests Conner’s tax returns, which are at issue in this ligation

for several reasons. (Ex. 4, Req. for Prod. 14.) Tax returns are relevant, for discovery purposes,

where a litigant has put “the level and sources of his income at issue.” Poulos v. Naas Foods, Inc.,

959 F.2d 69, 74–75 (7th Cir. 1992). In Poulos, the Seventh Circuit held that the district court did

not abuse its discretion in ordering the production of plaintiff’s tax returns because the plaintiff’s

income was relevant to the amount of damages he claimed he incurred following his termination.

Id. Conner has placed his income at issue as he alleges that he was harmed as a result of not being

assigned overtime and seeks recovery of “lost wages.”

       Conner has also admitted in his interrogatory responses to gambling that is purportedly

related to his emotion harm damages. The Board has the right to discover whether his gambling

has impacted his income and his emotional state as opposed to the allegations in the Amended

Complaint. See Raymond v. Ameritech Corp., No. 03 C 4509, 2004 U.S. Dist. LEXIS 8083, at *9–

10 (N.D. Ill. May 7, 2004) (holding plaintiff’s credit card statements and casino records

discoverable where plaintiff alleged emotional-distress damages because defendant had the right

to know whether the plaintiff’s financial state contributed to her damages). Conner put “the level

and sources of his income at issue” such that his tax returns are relevant to calculate any damages.

See Johnson v. Soo Line R.R. Co., No. 17 C 7828, 2019 WL 4037963, at *2 (N.D. Ill. Aug. 27,

2019). Although the Board has access to the W-2s that it issued Conner, it has no access to any

other schedules that would reveal the totality of Conner’s reported income. The Board has the right

to explore what, if any, other income Conner has reported.




                                                  9
                                       CONCLUSION
       For the above reasons, the Court should compel Conner to (1) answer Interrogatories 14,

19 and 20, Request for Admission No. 5, and Request for Production 14, and (2) Order Conner to

answer questions regarding his admitted gambling during Conner’s upcoming deposition.

Dated: February 17, 2021                           Respectfully submitted,
                                                   THE BOARD OF TRUSTEES OF THE
                                                   UNIVERSITY OF ILLINOIS

                                                   /s/ Nicholas A. Gowen
                                                   One of Its Attorneys

Stephen H. Pugh – ARDC No. 2262177
(spugh@burkelaw.com)
Nicholas A. Gowen – ARDC No. 6280123
(ngowen@burkelaw.com)
Burke, Warren, MacKay & Serritella, P.C.
330 N. Wabash Avenue, 21st Floor
Chicago, IL 60611
Tel: 312.840.7088 / Fax: 312.840.7900




                                              10
   STATEMENT OF COMPLIANCE WITH FRCP 37(a)(1) AND LOCAL RULE 37.2
       The parties have consulted by telephone and electronic mail to resolve differences

regarding the issues presented above and are unable to reach an accord. These consultations

occurred at least on the following occasions:

      December 17, 2020; Letter from Defendant’s counsel (Nicholas Gowen) to (then pro se)
       Plaintiff Charlie Conner

      December 28, 2020; Letter from Plaintiff’s counsel (Andre Gaston) to Defendant’s
       counsel (Nicholas Gowen)

      December 29, 2020; Letter from Defendant’s counsel (Nicholas Gowen) to Plaintiff’s
       counsel (Andre Gaston) regarding December 17, 2020 Letter to Charlie Conner

      January 31, 2021 at approximately 9:57 p.m. central: Email correspondence between
       Defendant’s counsel (Nicholas Gowen) and Plaintiff’s counsel (Andre Gaston)

      February 2, 2021: Telephone conference between Defendant’s counsel (Nicholas Gowen)
       and Plaintiff’s counsel (Andre Gaston)

      February 8, 2021 at approximately 5:02 p.m. central: Email correspondence between
       Defendant’s counsel (Nicholas Gowen) and Plaintiff’s counsel (Andre Gaston)

      February 11, 2021 at approximately 2:12 p.m. central: Email correspondence between
       Defendant’s counsel (Nicholas Gowen) and Plaintiff’s counsel (Andrew Gaston)


Dated: February 17, 2021
                                                     THE BOARD OF TRUSTEES OF THE
                                                     UNIVERSITY OF ILLINOIS


                                                     /s/ Nicholas A. Gowen
                                                     One of Its Attorneys




                                                11
                                 CERTIFICATE OF SERVICE
        I hereby certify that on February 17, 2021, I will electronically file the foregoing Motion

to Compel Report with the Clerk of Court using the CM/ECF system:




                  By: /s/ Nicholas A. Gowen
                  Counsel for Defendant




                                                 12
17513\00001\4832-5393-9931
